Carley, Chief Judge.
At a juvenile court hearing which had been set solely to determine appellant’s status as a deprived child, his counsel sought to interject the issue of delinquency. The asserted delinquent act was appellant’s murder of his mother. The juvenile court refused to consider the issue of appellant’s delinquency or to conduct a transfer hearing to determine whether appellant should be tried for the murder as an adult in the superior court. It is from these rulings of the juvenile court that appellant brings this direct appeal.
*798Decided June 5, 1989.
Bailey & Bearden, J. Lane Bearden, for appellant.
Darrell E. Wilson, District Attorney, James F. Ledbetter, Assistant District Attorney, for appellee.
As noted, the juvenile court’s rulings on the issues of appellant’s delinquency and a transfer for his prosecution in the superior court were made in the context of a deprivation hearing. The record shows that no final written order as to appellant’s deprivation has ever been entered. It follows that the deprivation case is still pending in the juvenile court and that any rulings which have heretofore been made in that case are interlocutory. Appellant did not comply with the applicable provisions of OCGA § 5-6-34 (b) and, accordingly, this appeal must be dismissed for lack of jurisdiction.
If, as the record suggests, the issues raised by appellant in this appeal have been rendered moot as the result of his actual criminal prosecution for murder, the issue of whether the superior court has jurisdiction to try him as an adult should now be raised in the criminal prosecution in that court or in a habeas corpus proceeding. See generally Lane v. Jones, 244 Ga. 17 (257 SE2d 525) (1979); Longshore v. State, 239 Ga. 437 (238 SE2d 22) (1977); Hartley v. Clack, 239 Ga. 113 (236 SE2d 63) (1977); Williams v. State, 238 Ga. 298, 303 (2) (232 SE2d 535) (1977); Relyea v. State, 236 Ga. 299 (223 SE2d 638) (1976).

Appeal dismissed.


McMurray, P. J., and Beasley, J., concur.